
	
		II
		111th CONGRESS
		2d Session
		S. 3852
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mrs. Hagan (for herself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize grants to promote media literacy and youth
		  empowerment programs, to authorize research on the role and impact of
		  depictions of girls and women in the media, to provide for the establishment of
		  a National Task Force on Girls and Women in the Media, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Healthy Media for Youth
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings.
					Sec. 3. Grants to promote media literacy and youth empowerment
				programs.
					Sec. 4. Research on the role and impact of girls and women in
				the media on the development of youth.
					Sec. 5. National Task Force on Girls and Women in the
				Media.
					Sec. 6. Limitation.
					Sec. 7. Definitions.
					Sec. 8. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)Media has become
			 an integral part of the lives of youth. According to the 2010 study by the
			 Kaiser Family Foundation entitled Generation M² Media in Lives of 8- to
			 18-Year-Olds, most 8- to 18-year-olds spend about 10 hours a day using
			 recreational media.
			(2)Girls feel
			 pressure from the mainstream media to have an ideal body type, and only 34
			 percent of girls report being very satisfied with their bodies, according to
			 the 2006 study by the Girl Scout Research Institute entitled The New
			 Normal? What Girls Say About Healthy Living.
			(3)Sixty percent of
			 teenage girls compare their bodies to fashion models and almost 90 percent of
			 girls say the fashion industry places a lot of pressure on teenage girls to be
			 thin, according to the 2010 Girl Scout Research Institute report entitled
			 Girls and Body Image.
			(4)The 2010 Girl
			 Scout Research Institute report Girls and Body Image found that
			 body dissatisfaction leads to unhealthy eating and dieting habits. Fifty-five
			 percent of girls admit that they diet to lose weight, 42 percent of girls know
			 someone their age who forced themselves to throw up after eating, 37 percent
			 know someone who has been diagnosed with an eating disorder, and 31 percent
			 admit to starving themselves or refusing to eat as a strategy to lose
			 weight.
			(5)Fifty-four percent
			 of young girls in grades 3 through 5 worry about their appearance, and 37
			 percent of such girls worry specifically about their weight, according to the
			 2006 Girls Inc. report entitled The Supergirl Dilemma: Girls Grapple
			 with the Mounting Pressure of Expectations.
			(6)A
			 2007 report of the American Psychological Association’s Task Force on the
			 Sexualization of Girls reported that 3 of the most common mental health
			 problems among girls, eating disorders, depression or depressed mood, and low
			 self-esteem, are linked to sexualization of girls and women in media.
			(7)According to the
			 2007 report of the American Psychological Association’s Task Force on the
			 Sexualization of Girls, frequent exposure to sexualized media images of girls
			 can have negative consequences on the sexual health of, and avoidance of sexual
			 risk by, girls, including the dangerous, new phenomenon known as
			 sexting, which means sending an explicit message or photo over a
			 cell phone (referred to in this Act as a sext).
			(8)The group AK Teens
			 found that 30 percent of girls ages 9 to 15 have sent a sext.
			 The Campaign to Prevent Teen Pregnancy found that 20 percent of youth ages 13
			 to 19 have sent partially or completely nude pictures of themselves or someone
			 they knew over a cell phone.
			(9)Competition over
			 narrow beauty standards and attention from boys also damages friendships among
			 girls, according to the report of the American Psychological Association’s Task
			 Force on the Sexualization of Girls. Damaging friendships among girls can have
			 serious health consequences since the relationships of girls are crucial to the
			 social and emotional health of girls, according to the report of the Girl Scout
			 Research Institute, The New Normal? What Girls Say About Healthy
			 Living.
			(10)Sexualized
			 messages and images of girls and women also negatively impact boys. These
			 negative effects include the development of unrealistic and unhealthy
			 expectations of the physical appearance of girls and women, and may impair the
			 ability of boys to develop healthy relationships with girls and women,
			 according to a 2007 report of the American Psychological Association’s Task
			 Force on the Sexualization of Girls.
			(11)Girls and women
			 of color are disproportionately absent from mainstream media. A 2010 report of
			 the Girl Scout Research Institute entitled Beauty Redefined: Girls and
			 Body Image Survey states that only 32 percent of African-American girls
			 think the fashion industry does a good job of representing people of all races
			 and ethnicities.
			(12)Women and girls
			 continue to be underrepresented in leadership roles in the media. The Geena
			 Davis Institute on Gender in the Media reports that less than 1 in 3 speaking
			 characters in children’s movies are female. According to the 2007 report of the
			 American Psychological Association’s Task Force on the Sexualization of Girls,
			 only 10 percent of Sports Illustrated photographs published during a 3-year
			 period were of women. Fifty-seven percent of music videos feature a woman
			 portrayed exclusively as a decorative, sexual object.
			(13)The Geena Davis
			 Institute on Gender in the Media found that the majority of female characters
			 in children’s movies are praised for their appearance or physical beauty rather
			 than their personality, intelligence, or other talents, and are often
			 short-sighted and narrowly fixated on romantic relationships that lack
			 substantial connections or courtships. Girls and boys watching children’s
			 programming may learn that beauty is an essential part of being female and
			 critical for gaining attention and acceptance.
			(14)The aspirations
			 of girls are limited as they begin to associate power, acceptance, and success
			 with physical appearance rather than academic or extracurricular achievements,
			 according to the American Psychological Association.
			(15)Violence against
			 women continues to be prevalent throughout media. The Parents Television
			 Council reports that between 2004 and 2009, violence against women and teenage
			 girls increased on television programming at a rate of 120 percent, compared
			 with the 2 percent increase of overall violence in television content.
			(16)The Parents
			 Television Council warns that the depiction of violence against women with
			 increasing frequency on television, or as a trivial, even humorous matter, may
			 be contributing to an atmosphere in which young people view aggression and
			 violence against women as normative, even acceptable.
			(17)Due to the
			 alarming side effects of the exposure of youth to negative messages about girls
			 and women in media, Congress supports efforts to ensure that youth improve
			 their media literacy skills and consume positive messages about girls and women
			 that promote healthy and diverse body images, develop positive and active
			 female role models, and portray equal and healthy relationships between female
			 and male characters.
			3.Grants to promote
			 media literacy and youth empowerment programs
			(a)Media
			 literacy
				(1)In
			 generalThe Secretary shall award grants to nonprofit
			 organizations to provide for the establishment, operation, coordination, and
			 evaluation of programs to increase the media literacy of girls and boys,
			 including by—
					(A)educating youth on
			 how to apply their critical thinking skills when consuming media images and
			 messages;
					(B)promoting healthy,
			 balanced, and positive media depictions of girls and women among youth;
			 and
					(C)countering the
			 perpetuation and damaging effects of narrow, restrictive gender roles,
			 stereotypes, and expectations, including the sexualization of female children,
			 adolescents, and adults.
					(2)ActivitiesPrograms
			 funded under this subsection may include—
					(A)education on
			 analytical skills that promote autonomy and critical understanding of how girls
			 and women are depicted in the media;
					(B)age-appropriate
			 education about negative effects of the sexualization of female children,
			 adolescents, and adults;
					(C)education about
			 how traditional, restrictive gender roles can be perpetuated through
			 media;
					(D)education about
			 how depictions of girls and women in the media can negatively affect the body
			 image of youth, the choice of role models, relationships among girls, and
			 relationships and expectations between girls and boys;
					(E)education on how
			 to use media to positively influence others and to affect healthier cultural
			 norms and practices;
					(F)education of
			 parents, educators, and other adults on how depictions of girls and women in
			 the media impact youth; or
					(G)support for public
			 or private partnerships that encourage businesses, advertisers, the
			 entertainment industry, and other media content providers to promote media
			 content that—
						(i)encourages healthy
			 body images;
						(ii)develops positive
			 and active female role models; and
						(iii)portrays equal
			 and healthy relationships between female and male characters.
						(3)ReportThe
			 Secretary shall require each grant recipient under this subsection to submit to
			 the Secretary a report for each grant period that—
					(A)describes how
			 grant funds were used; and
					(B)evaluates the
			 effectiveness of the program funded through the grant.
					(b)Youth
			 empowerment
				(1)In
			 generalThe Secretary shall
			 award grants to nonprofit organizations to provide for the establishment,
			 operation, coordination, and evaluation of programs to support the empowerment
			 of girls or boys in a variety of ways, including by—
					(A)encouraging youth
			 empowerment through extracurricular activities and programs; and
					(B)supporting youth
			 in a variety of ways that—
						(i)develop
			 self-esteem, skills, and talents; and
						(ii)celebrate
			 characteristics unrelated to sexual appeal or physical appearance.
						(2)ActivitiesPrograms
			 funded under this subsection may include programs to—
					(A)assist youth in
			 critiquing and rejecting sexualizing and objectifying messages within
			 society;
					(B)teach youth how to
			 create and use media that contribute to social change, especially in their
			 communities;
					(C)build confidence
			 and self-efficacy;
					(D)build leadership
			 skills; or
					(E)facilitate
			 connections between girls and women, and boys and men, as mentors.
					(3)Priority
			 projectsIn awarding grants under this subsection, the Secretary
			 shall give priority to projects that are—
					(A)focused in urban,
			 rural, and other underserved areas;
					(B)gender-specific;
					(C)focused on a
			 variety of populations, including racial and ethnic minorities and
			 representatives of several socioeconomic status groups;
					(D)culturally and
			 linguistically appropriate for the populations being served; and
					(E)developed in
			 collaboration with the long-term stakeholders.
					(4)ReportThe Secretary shall require each grant
			 recipient under this subsection to submit to the Secretary a report for each
			 grant period that—
					(A)describes how
			 grant funds were used; and
					(B)evaluates the
			 effectiveness of the program funded through the grant.
					(c)Matching
			 fundsIn awarding grants under subsections (a) and (b), the
			 Secretary may give priority to applicants who agree to provide matching
			 contributions from non-Federal sources. Such contributions may be in cash or in
			 kind, fairly evaluated, including equipment, training, curricula, or a
			 preexisting evaluation framework.
			(d)Certain
			 requirementsA grant may be made under subsection (a) or (b) only
			 if the applicant involved agrees to the following:
				(1)Not more than 20
			 percent of the grant funds will be used for administration, accounting,
			 reporting, and program oversight functions.
				(2)The grant will be
			 used to supplement and not supplant funds from other sources for increasing the
			 media literacy of, and empowering, youth.
				(3)The applicant will
			 abide by any limitations deemed appropriate by the Secretary on any charges to
			 individuals receiving services pursuant to the grant. As deemed appropriate by
			 the Secretary, such limitations on charges may vary based on the financial
			 circumstances of the individual receiving services.
				(e)ReportNot
			 later than 2 years after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall prepare and submit to the appropriate
			 committees of the Congress a report on the grants awarded under subsections (a)
			 and (b), including—
				(1)a
			 description of how the grant funds were used; and
				(2)an evaluation of
			 the effectiveness of such grants.
				4.Research on the
			 role and impact of girls and women in the media on the development of
			 youth
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention and in coordination with the Director of the
			 National Institutes of Health and the Director of the Eunice Kennedy Shriver
			 National Institute of Child Health and Human Development, shall review,
			 synthesize, and conduct or support research on the role and impact of
			 depictions of girls and women in the media on the psychological, sexual,
			 physical, and interpersonal development of youth in the following areas:
				(1)How depictions of
			 girls and women in the media affect youth in the following areas of childhood
			 development:
					(A)Cognitive areas
			 such as mental health, self-esteem, learning abilities, and problem solving
			 skills.
					(B)Physical areas
			 such as diet, nutrition, exercise, body image, substance abuse, and sleeping
			 and eating routines.
					(C)Social behavioral
			 areas such as relationships with peers, interactions with parents and family
			 members, aggression, high-risk behaviors, sexual behavior and development, and
			 positive social behaviors.
					(2)How depictions of
			 girls and women in the media affect the perceptions of girls and of boys in the
			 following areas:
					(A)The perceptions
			 and attitudes of girls about the abilities, equity, appearances, and leadership
			 potential of girls and of boys.
					(B)The perceptions
			 and attitudes of boys about the abilities, equity, appearances, and leadership
			 potential of girls and of boys.
					(3)How the
			 sexualization and objectification of girls and women in the media affects girls
			 and boys.
				(4)The impact of
			 depictions of girls and women in the media on the academic performance of
			 youth.
				(5)The impact that
			 depictions of girls and women in the media has on girls and boys of diverse
			 racial and ethnic backgrounds and developmentally across age.
				(6)How factors such
			 as format, length of exposure, age of youth, and nature of parental involvement
			 impact youth.
				(7)How food marketing
			 and obesity campaigns affect the body image, nutrition, and exercise of girls
			 and of boys, especially among eating-disordered youth populations.
				(8)Additional areas
			 as designated by the Secretary.
				(b)No
			 duplicationThe Secretary shall ensure that research activities
			 under this section do not duplicate other Federal research activities.
			(c)ReportsNot later than 2 years after the date of
			 the enactment of this Act, and annually thereafter, the Secretary shall prepare
			 and submit to the appropriate committees of the Congress a report that—
				(1)synthesizes the
			 results of—
					(A)research under
			 this section; and
					(B)other related
			 research by the private or public sector, including the Federal
			 Government;
					(2)disaggregates such
			 results by gender, race, and socioeconomic background;
				(3)includes a compendium of key existing
			 research on the role and impact of depictions of girls and women in the media;
			 and
				(4)outlines gaps in research on the role and
			 impact of depictions of girl and women in the media and identifies areas where
			 future research is needed.
				5.National Task
			 Force on Girls and Women in the Media
			(a)PurposesThe
			 Federal Communications Commission shall convene a task force, to be known as
			 the National Task Force on Girls and Women in the Media, to develop voluntary
			 steps and goals for promoting healthy and positive depictions of girls and
			 women in the media for the benefit of all youth.
			(b)MembershipThe
			 Task Force shall include representatives of the media industry, nonprofit and
			 youth-serving organizations, academia and research entities, psychologists and
			 other child health professionals, Federal agencies, and any other public or
			 private entity designated by the Federal Communications Commission.
			(c)ResponsibilitiesThe
			 Task Force shall identify—
				(1)concerns with how
			 the media regulated by the Federal Communications Commission portrays girls and
			 women;
				(2)the impact of
			 negative depictions of girls and women on the development of youth; and
				(3)voluntary steps
			 and goals that the public and private sectors can take to promote healthy and
			 positive media depictions of girls and women for the benefit of all
			 youth.
				(d)Initial
			 meetingThe Federal Communications Commission shall ensure that
			 the Task Force holds its first meeting not later than 90 days after the date of
			 the enactment of this Act.
			(e)ReportNot
			 later than 1 year after the date of the first meeting of the Task Force, the
			 Federal Communications Commission shall submit a report to Congress that
			 contains—
				(1)the findings of
			 the Task Force under subsection (c); and
				(2)recommendations
			 for areas of improvement regarding depictions of girls and women in the
			 media.
				6.LimitationNotwithstanding any other provision of this
			 Act, the Secretary may not use amounts made available under this Act to conduct
			 or support activities or programs that are duplicative of activities or
			 programs otherwise carried out through the Department of Health and Human
			 Services or the Department of Education.
		7.DefinitionsIn this Act:
			(1)The term media includes
			 television programs, motion pictures, video games, music and music videos, the
			 Internet, social media, digital video recorders, cell phones, magazines,
			 newspapers, advertisements, and other emerging technologies designed for
			 communication, entertainment, education, or information.
			(2)The term
			 Secretary means the Secretary of Health and Human Services.
			(3)The term
			 sexualization means a circumstance when—
				(A)a person’s value
			 comes only from his or her sexual appeal or behavior, to the exclusion of other
			 characteristics;
				(B)a person is held
			 to a standard that equates physical attractiveness (narrowly defined) and
			 personal value with appearing, acting, and being sexy;
				(C)a person is
			 sexually objectified, or made into a thing for others’ sexual use, rather than
			 seen as a person with the capacity for independent action and decisionmaking;
			 or
				(D)sexuality is
			 inappropriately imposed upon a person.
				(4)The term Task Force means the
			 National Task Force on Girls and Women in the Media convened under section
			 5.
			8.Authorization of
			 appropriationsFor the purpose
			 of carrying out sections 3 and 4, there are authorized to be appropriated, in
			 addition to any other amounts available for such purpose, $40,000,000 for each
			 of fiscal years 2011 through 2015, of which—
			(1)$18,000,000 shall
			 be allocated to the program under section 3(a);
			(2)$18,000,000 shall
			 be allocated to the program under section 3(b); and
			(3)$4,000,000 shall
			 be allocated to the program under section 4.
			
